Citation Nr: 0916422	
Decision Date: 05/01/09    Archive Date: 05/12/09

DOCKET NO.  05-10 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1969 to February 
1971.  He was awarded the Combat Infantryman Badge and a 
Bronze Star Medal with "V" device.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Louis, Missouri.  The claims folder was subsequently 
transferred to the Wichita, Kansas RO.

The increased rating issue was previously before the Board in 
December 2007 and was remanded for further development.  
After completing the requested development to the extent 
possible, a February 2009 supplemental statement of the case 
denied the increased rating claim, which was then returned to 
the Board for further appellate consideration.  


The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The Board finds that a remand is necessary to obtain possible 
records from the Social Security Administration (SSA).  A VA 
mental health treatment report, dated in July 2007, reflects 
that the Veteran stated that he was applying for SSA 
disability benefits.  As such, VA has been put on notice of 
the possible existence of relevant SSA records.  However, 
there is no indication as to the outcome of that claim, and 
none of the records relied upon by SSA in its determination 
have been associated with the claims folder.  Because the SSA 
records may be pertinent to the adjudication of the Veteran's 
increased rating claim, the Board finds that reasonable 
efforts should be made to obtain them.  See Murincsak v. 
Derwinski, 2 Vet. App. 363, 370-73 (1992) (noting that VA has 
a duty to obtain SSA records when they may be relevant).  

Additionally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court), in a 
recent decision, outlined the notice that is necessary in a 
claim for an increased rating.  Vazquez-Flores v. Peake, 22 
Vet. App. 37, 43-44 (2008).  The Court held, in essence, that 
the Secretary must notify the claimant that, to substantiate 
a claim, the claimant must provide (or ask the Secretary to 
obtain) (1) evidence of a worsening of the condition and its 
impact on employment and daily life; (2) how disability 
ratings are assigned; (3) general notice of any diagnostic 
code criteria for a higher rating that would not be satisfied 
by evidence of a noticeable worsening of symptoms and effect 
on functioning (such as a specific measurement or test 
result); and (4) examples of the types of medical and lay 
evidence the Veteran may submit to support an increased 
rating claim.  The Veteran has not been provided with such 
notice and the Board finds that corrective notice should be 
sent to the Veteran to so comply.

Regarding the issue of entitlement to TDIU, the Board finds 
that this issue needs to be remanded for the issuance of a 
statement of the case (SOC) by the RO.  A rating decision, 
dated in September 2004, denied entitlement to a TDIU.  The 
Veteran was notified of this decision via a letter dated 
September 20, 2004.  A written statement from the Veteran, 
received in October 2004, can be clearly construed as a 
notice of disagreement with regard to the September 2004 
rating decision.  See 38 C.F.R. § 20.201 (defining a "notice 
of disagreement" as a written communication . . . expressing 
dissatisfaction or disagreement with an adjudicative 
determination by the AOJ and a desire to contest the result).

The record does not reflect that a SOC has been issued in 
response to the Veteran's notice of disagreements pursuant to 
38 C.F.R. § 19.26 regarding the TDIU issue noted above.  In 
this situation, the Court has indicated that the proper 
action is to remand the issue to the RO for appropriate 
action.  See Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999) ("Thus, the next step was for the RO to issue an SOC 
on the denial of the . . . claim, and the Board should have 
remanded that issue to the RO, not referred it there, for 
issuance of that SOC.").  As such, the Board finds that this 
issue should be remanded for the issuance of a SOC by the RO.

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter which 
satisfies all VCAA notice obligations 
with regard to the appellate issue of 
entitlement to an evaluation in excess of 
50 percent for PTSD, in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002); 38 C.F.R. § 3.159; 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); and any other 
applicable legal precedent.

Provide the Veteran with the specific 
notice required in increased compensation 
claims, as outlined by the Court in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), specifically including notice 
that the Secretary must notify the 
claimant that, to substantiate a claim, 
the claimant must provide (or ask the 
Secretary to obtain) (1) evidence of a 
worsening of the condition and its impact 
on employment and daily life; (2) how 
disability ratings are assigned; (3) 
general notice of the criteria for a 
higher rating for PTSD under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411; and (4) 
examples of the types of medical and lay 
evidence the Veteran may submit to (or 
ask the Secretary to obtain) that are 
relevant to establishing entitlement to 
increased compensation.

2.  Contact the Social Security 
Administration and obtain a copy of that 
agency's decision concerning the 
Veteran's claim for disability benefits, 
including any medical records used to 
make the decision.  If the search for 
these records yields negative results, 
this fact should be clearly noted in the 
claims folder.  Also, provide the Veteran 
with notice of any inability to obtain 
these records.

3.  Provide the Veteran and his 
representative with a statement of the 
case as to the issue of entitlement to 
TDIU (as adjudicated in a September 2004 
rating decision) and any applicable 
notice.  The Veteran should be informed 
that he must file a timely and adequate 
substantive appeal in order to perfect an 
appeal of this issue to the Board.  See 
38 C.F.R. §§ 20.200, 20.202, and 
20.302(b).  If a timely substantive 
appeal is not filed, the claim should not 
be certified to the Board.

4.  The AOJ should review all additional 
records received, and if they suggest 
further development (for example, a 
current VA examination and/or medical 
opinion regarding unemployability), 
arrange for such development.

5.  Thereafter, readjudicate the issue of 
entitlement to an evaluation in excess of 
50 percent for PTSD on appeal.  If the 
benefit sought is not granted, issue a 
supplemental statement of the case, 
considering all evidence, and afford the 
appellant and his representative an 
appropriate opportunity to respond.  The 
case should be returned to the Board, as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  


Claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A.  
§§ 5109B and 7112 (West Supp. 2008).





_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

